                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        AUNTRELL BROOKS,                                Case No. 18-cv-04578-DMR
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9              v.                                        AMEND AND REMANDING CASE TO
                                                                                            ALAMEDA COUNTY SUPERIOR
                                  10        THE GEO GROUP, INC.,                            COURT
                                  11                    Defendant.                          Re: Dkt. No. 38
                                  12           Plaintiff Auntrell Brooks moves for leave to file a first amended complaint (“FAC”)
Northern District of California
 United States District Court




                                  13   adding two new defendants, and to remand this action in the event the court grants him leave to
                                  14   amend. [Docket No. 38.] The court held a hearing on July 31, 2019, and ordered Brooks to file a

                                  15   new proposed FAC that includes citizenship allegations for the two proposed defendants, which

                                  16   Brooks timely filed. [Docket Nos. 55, 57 (Proposed FAC).] For the following reasons, the motion

                                  17   is granted and this matter is remanded to Alameda County Superior Court.

                                  18   I.      BACKGROUND
                                  19           Brooks, a citizen of California (see Docket No. 57), filed this action against Defendant The

                                  20   Geo Group, Inc. dba GEO California, Inc. (“GEO”) and Does 1-60 in Alameda County Superior

                                  21   Court on June 20, 2018, alleging claims for premises liability and negligence. Brooks alleges that

                                  22   on June 25, 2016 he was injured at a residential facility in Oakland, California operated by GEO

                                  23   (“the premises”). See generally Compl. GEO, which is headquartered in Florida, removed the

                                  24   action pursuant to 28 U.S.C. § 1441 on the basis of diversity jurisdiction under 28 U.S.C. § 1332.

                                  25           At the time he filed the complaint, Brooks did not know the names of the GEO employees

                                  26   and/or agents responsible for overseeing and maintaining the premises on the date of the incident.

                                  27   [Docket No. 38 (Vaysberg Decl., May 24, 2019) ¶ 4.] Therefore, he named several Doe

                                  28   defendants. Id.; see also Compl. ¶ 1. In the course of his investigation and discovery in this case,
                                   1   Brooks’s counsel learned the names of the two GEO agents that Brooks contends were negligent.

                                   2   Vaysberg Decl. ¶ 5. Both individuals, Matthew Lange and Reginald Peterson, are citizens of

                                   3   California. [See Docket No. 57; Proposed FAC ¶¶ 5, 6.] Brooks alleges that on the date of the

                                   4   incident, Lange was the Facility Director and Peterson was responsible for maintenance and

                                   5   cleaning at the premises. Proposed FAC ¶¶ 8, 9.

                                   6          Brooks moves to join Lange and Peterson as defendants for his negligence claim. He

                                   7   argues that Lange and Peterson are necessary parties under Rule 19(a) “as they are joint tortfeasors

                                   8   who were active participants in the allegations that are critical to the disposition of the important

                                   9   issues of this case.” Mot. 5. In the event that the court grants Brooks’s motion for leave to amend
                                       the complaint to add Lange and Peterson, he also moves to remand this action on the ground that
                                  10
                                       diversity jurisdiction no longer exists due to the joinder of Lange and Peterson.
                                  11

                                  12   II.    LEGAL STANDARD
Northern District of California
 United States District Court




                                              Pursuant to 28 U.S.C. § 1441, “any civil action brought in a State court of which the
                                  13
                                       district courts of the United States have original jurisdiction, may be removed by the defendant or
                                  14
                                       other defendants, to the district court of the United States for the district and division embracing
                                  15
                                       the place where such action is pending.” 28 U.S.C. § 1441(a). A district court has diversity
                                  16
                                       jurisdiction where the parties are “citizens of different States” and “the matter in controversy
                                  17
                                       exceeds the sum or value of $75,000, exclusive of interests and costs.” 28 U.S.C. § 1332(a).
                                  18
                                              If after removal the plaintiff seeks to join additional defendants whose joinder would
                                  19
                                       destroy subject matter jurisdiction, the court has discretion to deny joinder, or permit joinder and
                                  20
                                       remand the case to state court. 28 U.S.C. § 1447(e); Newcombe v. Adolf Coors Co., 157 F.3d 686,
                                  21
                                       691 (9th Cir. 1998). When determining whether to permit joinder under Section 1447(e), courts
                                  22
                                       generally consider the following six factors: 1) whether the party plaintiff seeks to join is needed
                                  23
                                       for just adjudication and would be subject to joinder under Federal Rule of Civil Procedure 19(a);
                                  24
                                       2) whether the statute of limitations would preclude an action against the new defendants in state
                                  25
                                       court if the court denied joinder; 3) whether there has been unexplained delay in seeking joinder;
                                  26
                                       4) whether joinder is sought solely to defeat diversity jurisdiction; 5) whether the claim(s) against
                                  27
                                       the new party appears valid; and 6) whether denial of joinder will prejudice the plaintiff. IBC
                                  28
                                                                                          2
                                   1   Aviation Servs., Inc. v. Compania Mexicana De Aviacion, S.A. de C.V., 125 F. Supp. 2d 1008,

                                   2   1011 (N.D. Cal. 2000) (citations omitted).

                                   3   III.    DISCUSSION
                                   4           GEO argues that the court should deny joinder of Lange and Peterson because they are not

                                   5   necessary for just adjudication of the case. It also argues that Brooks seeks to join the two

                                   6   individuals as defendants solely to defeat diversity jurisdiction.

                                   7           A.     Joinder Under Rule 19(a)
                                   8           Rule 19(a) governs joinder of necessary parties. It requires joinder of persons whose

                                   9   absence would preclude the grant of complete relief, impede their ability to protect their interests,

                                  10   or subject a party to the danger of inconsistent obligations. Fed. R. Civ. P. 19(a)(1). “Although

                                  11   courts consider whether a party would meet [Rule] 19’s standard for a necessary party,

                                  12   amendment under § 1447(e) is a less restrictive standard than for joinder under [Rule] 19.” IBC,
Northern District of California
 United States District Court




                                  13   125 F. Supp. 2d at 1011-12. “Courts disallow joinder of non-diverse defendants where those

                                  14   defendants are only tangentially related to the cause of action or would not prevent complete

                                  15   relief.” Id.

                                  16           Here, Brooks alleges that Lange “was responsible for overseeing the Premises and

                                  17   protecting residents from dangerous conditions,” and that Peterson “was responsible for

                                  18   maintenance of and overseeing cleaning of the location of the incident on the Premises at the time

                                  19   of the incident.” Proposed FAC ¶¶ 8, 9. He alleges that Lange, Peterson, and GEO, “had a legal

                                  20   duty of care to Plaintiff to keep the Premises safe for entry and/or use by Plaintiff, to give

                                  21   adequate warning of hazardous conditions, uses of, structures, or activities on said Premises to

                                  22   Plaintiff at the time of entry or use of said Premises, and to avoid causing injury or harm to

                                  23   Plaintiff as herein alleged.” Id. at ¶ 17. Brooks alleges that “Defendants created an unsafe

                                  24   condition by washing carpet where the incident occurred,” because “[t]he metal nosing at the top

                                  25   landing [of the stairway at issue] was slippery when wet and was wet at the time of the incident”

                                  26   and “[t]he handrail did not extend to or beyond the top riser” in violation of the applicable

                                  27   building code. Id. at ¶ 19. Further, Defendants did not adequately cordon off the area or use

                                  28   “caution signage.” Id. Based on these allegations, the court finds that Lange and Peterson are
                                                                                          3
                                   1   more than “tangentially related” to the negligence claim.

                                   2          GEO argues that Lange and Peterson are not necessary parties, asserting that Brooks can

                                   3   obtain complete relief without them. It asserts that “[c]laims of premises liability and negligence

                                   4   are routinely brought against private corporations, and an individual is not needed,” and that

                                   5   “GEO is vicariously liable for the torts of its employees[.]” Opp’n 1, 3.

                                   6          “Under the California doctrine of respondeat superior, an employer may be held liable for

                                   7   the tortious acts of its employees when they are acting within the scope of their employment.”

                                   8   Randolph v. Budget Rent-A-Car, 97 F.3d 319, 327 (9th Cir. 1996) (citations omitted). “An

                                   9   employee is acting within the scope of his or her employment if either one of two conditions is

                                  10   met: (1) the act performed was either required or incident to her duties, or (2) the employee's

                                  11   misconduct could be reasonably foreseen by the employer.” Id. (citations omitted). Here,

                                  12   notwithstanding GEO’s conclusory statement that it is vicariously liable for its employees’ torts,
Northern District of California
 United States District Court




                                  13   GEO offers no concession or stipulation that Lange and Peterson satisfy either prong of the test for

                                  14   respondeat superior liability. Accordingly, Brooks’s negligence claims against Lange and

                                  15   Peterson are not foreclosed as a matter of law at this point in the litigation. Further, Brooks seeks

                                  16   to join the individuals whose conduct may impose liability on GEO for negligence. Denying

                                  17   joinder and forcing Brooks to file a separate action against Lange and Peterson would be

                                  18   redundant and could lead to inconsistent results and obligations. Accordingly, this factor weighs

                                  19   in favor of joinder.

                                  20          B.      Statute of Limitations
                                  21          Neither party addresses whether the statute of limitations would preclude a separate action

                                  22   against Lange and Peterson. Accordingly, this factor is neutral.

                                  23          C.      The Remaining Factors
                                  24          The court finds that the remaining factors weigh in favor of joinder of Lange and Peterson.

                                  25   First, as to any delay in moving for joinder, Brooks asserts that he did not know Lange’s identity

                                  26   until he began undertaking investigatory efforts to prepare for his initial disclosures. He did not

                                  27   learn Peterson’s name until Lange’s deposition on April 25, 2019. Vaysberg Decl. ¶ 5. He filed

                                  28   the present motion one month later, on May 24, 2019. The court finds that there has not been
                                                                                         4
                                   1   undue delay in moving to join Lange and Peterson as defendants.

                                   2          As to Brooks’s motive in seeking joinder, GEO contends that Brooks’s amendment is an

                                   3   “attempt to ruin diversity and require a remand.” Opp’n 1, 3. GEO offers no support for this

                                   4   contention, and the court finds nothing in the record indicating that Brooks seeks to join Lange

                                   5   and Peterson for an improper purpose. Next, the negligence claims against Lange and Peterson

                                   6   appear valid, and GEO does not argue that the proposed FAC fails to state a claim for negligence

                                   7   against either proposed defendant. Finally, denying joinder would prejudice Brooks, as it would

                                   8   force him to choose between forgoing claims for negligence against Lange and Peterson or pursue

                                   9   redundant litigation arising out of the same facts in state court, risking inconsistent results.

                                  10          Weighing the six factors, the court concludes that joinder of Lange and Peterson is

                                  11   warranted.

                                  12   IV.    CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the court GRANTS Brooks’s motion to amend the complaint

                                  14   and remands this action to Alameda County Superior Court. Counsel’s motion to withdraw as

                                  15   counsel (Docket No. 59) is denied as moot. The Clerk of Court is directed to close this case.

                                                                                                                ISTRIC
                                                                                                            ES D
                                  16
                                                                                                           T          TC
                                  17          IT IS SO ORDERED.                                          TA

                                                                                                                                 O
                                                                                                    S




                                                                                                                                  U
                                                                                                   ED




                                                                                                                                   RT
                                  18   Dated: September 12, 2019
                                                                                                                     D
                                                                                                               RDERE
                                                                                               UNIT




                                                                                                         S O O
                                  19                                                               IT IS
                                                                                          ______________________________________

                                  20
                                                                                                          Donna M. Ryu                  R NIA
                                                                                                  United States Magistrate Judge
                                                                                                                               . Ryu
                                                                                                                onna M
                                                                                               NO




                                                                                                         Judge D
                                                                                                                                        FO

                                  21
                                                                                                 RT




                                                                                                                                    LI




                                  22
                                                                                                        ER
                                                                                                   H




                                                                                                                                  A




                                                                                                             N                      C
                                  23                                                                             D IS T IC T   OF
                                                                                                                       R
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
